[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION #127
This matter came before the court on November 9, 1998.
Both parties submitted receipts and estimates for the repair work which was to be done on the marital premises prior to sale. There is a great disparity between the amounts submitted by the parties. Plaintiff claims she is entitled to a reimbursement of $1.485.73, which sum represents one-half of the expenses.
The defendant, on the other hand, claims that the reasonable cost of the expenses were $1,167.80 and he is responsible for $583.90.
As in all of these cases where the court retains jurisdiction to assess costs post-judgment, the parties were totally uncooperative in advising each other as to what repairs were necessary.
The court would have to resort to "crystal ball" justice to sort out the expenses which were truly necessary.
I can only rely on the lists submitted and hopefully arrive at a reasonable balance.
Accordingly, after reviewing all of the documentation, the court concludes that the reasonable cost is as follows:
    1. Excavation           $  525.00 2. Material                222.00 3. Labor                   900.00 4. Septic Cleaning          97.00 5. Wiring                   75.00
$1,819.00
The defendant is ordered to reimburse the plaintiff the sum of $909.50. CT Page 14205
Mihalakos, J.